    Case 4:20-cv-00064-JEG-CFB Document 1 Filed 02/24/20 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF IOWA
                               CENTRAL DIVISION

EUGENE SCALIA, SECRETARY OF LABOR,                     )
UNITED STATES DEPARTMENT OF LABOR,                     )
                     Plaintiff,                        )       CIVIL ACTION FILE
     v.                                                )       NO. 4:20-cv-64
                                                       )
JA-RA, INC., d/b/a AJ Plumbing                         )
                           Defendant.                  )


                                        COMPLAINT
        Plaintiff brings this action to enjoin Defendant from violating the provisions of
section 15(a)(2) and 15(a)(5) of the Fair Labor Standards Act of 1938, as amended (29
U.S.C. § 201 et seq.), hereinafter called the Act, including the restraint of any
withholding of payment of minimum wage and overtime compensation found by the
Court to be due to Defendant’s employees, pursuant to section 17 of the Act; and to
recover unpaid minimum wage and overtime compensation owed to certain of
Defendant’s employees, together with an equal additional amount as liquidated damages,
pursuant to section 16(c) of the Act.
                              JURISDICTION AND VENUE
        1.       This Court has jurisdiction pursuant to sections 16(c) and 17 of the Act, 29
U.S.C. §§ 216(c) and 217; this Court also has jurisdiction under 28 U.S.C. §§ 1331 and
1345.
        2.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2)
because a substantial part of the events or omissions giving rise to the claims occurred in
this District.
    Case 4:20-cv-00064-JEG-CFB Document 1 Filed 02/24/20 Page 2 of 5




                                       DEFENDANT
       3.      Defendant Ja-Ra, Inc. d/b/a AJ Plumbing, at all times relevant to this
Complaint, has been an Iowa corporation doing business as AJ Plumbing, with its home
office at 3950 Vandalia Road, Des Moines, Iowa 50317, within the jurisdiction of this
Court. Ja-Ra, Inc. d/b/a AJ Plumbing regulates all persons employed by it and, at all
relevant times, has been an employer within the meaning of section 3(d) of the Act.
                                       COVERAGE
       4.      Since at least November 9, 2016, Defendant Ja-Ra, Inc., d/b/a AJ
Plumbing has been a contractor specializing in plumbing and has had employees engaged
in commerce or in the production of goods for commerce, including employees handling,
or otherwise working with goods or materials that have been moved in or produced for
commerce by any person; and an annual gross volume of sales made or business done of
not less than $500,000, exclusive of excise taxes at the retail level, separately stated; and,
therefore, was and is an enterprise engaged in commerce within the meaning of section
3(s)(1)(A) of the Act.
                               FACTUAL ALLEGATIONS
       5.      During at least the period November 9, 2016 through March 6, 2018, the
Defendant employed certain non-exempt employees on a construction project known as
the Nexus at Gray’s Landing in Des Moines, Iowa. Defendant subcontracted to do
plumbing work on the Gray’s Landing project and employed certain employees for this
purpose, including those employees and former employees named in Appendix A
attached hereto. Simultaneously Defendant employed some of its workers on other
plumbing projects.
       6.      Defendant did not pay certain employees at least the minimum wage of
$7.25 per hour for all hours worked in one or more workweeks.
                                            2
      Case 4:20-cv-00064-JEG-CFB Document 1 Filed 02/24/20 Page 3 of 5




        7.     Defendant did not pay to certain employees overtime compensation for
hours worked by the employees in excess of 40 hours in one or more workweeks. This
occurred both for work done only on the Gray’s Landing project, or for work done on the
Gray’s Landing project plus other projects, where the cumulative weekly hours exceeded
40.
        8.     When employees worked in excess of 40 hours in a workweek, whether as
a result of combined plumbing projects or just the Gray’s Landing project, Defendant
“banked” the hours over 40 and paid those hours later at straight time.
        9.     Defendant did not make, keep and preserve required records accurately,
including recording hours worked as less than 40 in a workweek when more than 40 were
actually worked.
                             VIOLATIONS OF THE ACT
        10.    Defendant has violated the provisions of sections 6 and 15(a)(2) of the Act
by employing employees engaged in commerce or in the production of goods for
commerce at wage rates less than the applicable federal minimum wage of $7.25 per
hour.
        11.    Defendant has violated the provisions of sections 7 and 15(a)(2) of the Act
by employing employees in an enterprise engaged in commerce or in the production of
goods for commerce, for workweeks longer than 40 hours without compensating these
employees at overtime rates of not less than one and one-half times the regular rates at
which they were employed.
        12.    Defendant has violated the provisions of sections 11(c) and 15(a)(5) of the
Act, by failing to make, keep, and preserve adequate and accurate records of their
employees’ wages, hours, and other working conditions and practices of employment, as


                                             3
   Case 4:20-cv-00064-JEG-CFB Document 1 Filed 02/24/20 Page 4 of 5




prescribed by the regulations (29 Code of Federal Regulations Part 516) promulgated
pursuant to section 11(c) of the Act.
       13.     As a result of the violations of the Act alleged in paragraphs 10-12 above,
amounts are owed for unpaid minimum wages and overtime compensation to certain
employees specifically named in Appendix A attached to Plaintiff’s Complaint for the
period from at least November 9, 2016 through at least March 6, 2018. A judgment
granting recovery of unpaid wages, together with an equal additional amount as
liquidated damages, is specifically authorized by section 16(c) of the Act.
       14.     A judgment permanently enjoining and restraining the violations herein
alleged is specifically authorized by section 17 of the Act.
       WHEREFORE, cause having been shown, Plaintiff prays judgment as follows:
       A.       For an order pursuant to section 16(c) of the Act, 29 U.S.C. § 216(c),
finding Defendant liable for unpaid minimum wages and overtime compensation that may
be found by the Court to be due under the Act to certain employees of the Defendant
named in Appendix A attached to Plaintiff’s Complaint, and an equal additional amount
as liquidated damages;
       B.      For an order pursuant to section 17 of the Act, 29 U.S.C. § 217, restraining
Defendant, its officers, agents, servants, employees, and those persons in active concert or
participation with it who receive actual notice thereof, from continuing to withhold the
payment of any unpaid minimum wage and overtime compensation found to be due
certain employees who are presently unknown to Plaintiff, plus interest on the minimum
wage and unpaid overtime compensation from the date the compensation became due
until the date of judgment;
       C.      For an order pursuant to section 17 of the Act, 29 U.S.C. § 217,
permanently enjoining Defendant, its officers, agents, servants, employees, and those
                                            4
   Case 4:20-cv-00064-JEG-CFB Document 1 Filed 02/24/20 Page 5 of 5




persons in active concert or participation with it who receive actual notice thereof, from
violating the provisions of sections 15(a)(2) and 15(a)(5) of the Act;
       D.      Plaintiff further demands the award of post-judgment interest as
authorized by 28 U.S.C. § 1961, and prays that he recover the costs of this action; and,
       E.      Such other further relief as the Court deems necessary and appropriate.


                                              Kate S. O’Scannlain
                                              Solicitor of Labor

                                              Christine Z. Heri
                                              Regional Solicitor
                                              IL Bar #6204656

                                              Evert H. Van Wijk
                                              Associate Regional Solicitor
                                              PA Bar #44047

                                              _/s/ Kim P. Flores    _
                                              Kim P. Flores
                                              MD Bar
                                              Senior Trial Attorney
                                              Counsel for Wage and Hour

                                              Office of the Solicitor
                                              U.S. Department of Labor
                                              2300 Main Street, Suite 1020
                                              Kansas City, MO 64108
                                              (816) 285-7260
                                              (816) 285-7287 (fax)
                                              Flores.Kim@dol.gov

                                              Attorneys for Secretary of Labor




                                             5
